Citation Nr: 1448613	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for painful bladder syndrome, to include as secondary to service-connected recurrent urinary tract infections.

2.  Entitlement to a compensable evaluation for service-connected recurrent urinary tract infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009 (increased rating claim) and September 2009 (service connection claim) by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In August 2014, the Veteran provided testimony at a hearing conducted by the undersigned Veterans Law Judge.  A transcript has been associated with the Veteran's electronic claims file.  

The Board has reviewed the Veteran's electronic claims file ("Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems) to ensure that the complete record was considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for painful bladder syndrome.  She asserts, in part, that this disorder is secondary to her service-connected recurrent urinary tract infections.  

The Veteran was most recently afforded a VA genitourinary examination in May 2011 which yielded diagnoses of recurrent urinary tract infection, resolved, not active and with no residuals.  The examiner opined that the Veteran's currently-manifested interstitial cystitis (i.e., painful bladder syndrome) was neither caused by, or had its onset, as a result of an in-service (April 2006) elective tubal sterilization procedure.  It is noted that the Veteran supplied a history of painful bladder symptoms since her teenage years.  As rationale for this opinion, the examiner observed that the painful bladder syndrome was diagnosed in March 2009, and there were no documented symptoms of this after the April 2006 elective surgical procedure.  Also, no medical literature was shown to support a possible causal relationship between the tubal surgery and interstitial cystitis (i.e. painful bladder syndrome.  

The examiner did not offer an opinion concerning whether a relationship exists between the claimed painful bladder syndrome (also known as interstitial cystitis) and the Veteran's active service or whether the service-connected recurrent urinary tract infections either caused or aggravated the painful bladder syndrome is not of record. 

Given the inadequacy of that opinion and the fact the Veteran has asserted that her service-connected condition has increased in severity, another examination is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additional evidence has been added to the record since the March 2012 Statement of the Case (SOC).  These include those dated in June 2013, concerning two surgical procedures pertaining to the Veteran's bladder.  Since the claims are being remanded, that evidence should be reviewed in a supplemental SOC (SSOC).  38 C.F.R. §§ 19.37, 20.1304 (2014).

Accordingly, the case is remanded for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the painful bladder syndrome and the current severity of the urinary tract disability.  All indicated diagnostic testing should be conducted.  The electronic record and copies of all pertinent documents should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  What is the nature of the "painful bladder syndrome?"  Is that condition separate from the service-connected urinary tract infections? 

(b)  Is it at least as likely as not that any currently identified painful bladder syndrome is the result of active service or any incident therein, or, in the alternative, had its onset in service?

(c)  If the answer to (b) is no, is it at least as likely as not that any diagnosed painful bladder syndrome  is caused by the Veteran's service-connected recurrent urinary tract infections?

(d)  If the answer to (c) is no, is it at least as likely as not that any diagnosed painful bladder syndrome is aggravated by the Veteran's service-connected recurrent urinary tract infections?

(e)  The examiner should also clearly differentiate, if possible, symptoms and manifestations of service-connected recurrent urinary tract infections with the interstitial cystitis.  If the symptoms cannot be differentiated, the examiner should so indicate.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of painful bladder syndrome present (i.e., a baseline) before the onset of the aggravation.

(f)  Specifically identify the current symptoms of the urinary tract infections, to include any voiding dysfunction, urinary frequency, obstructed voiding and infection.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  The examination reports must be reviewed to ensure that each is in complete compliance with the directives of this remand.  If either report is deficient in any manner, the AOJ must implement corrective procedures.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal remains denied, a SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

